DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In Re: Claim Objection
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 05/02/2022, have been fully considered. The objection to claim 15 has been withdrawn.
In Re: 35 USC 112(b)
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 05/02/2022, have been fully considered. The rejection of claims 1-16, 18-38 and 40-43 has been withdrawn.
In Re: 35 USC 103
Applicant’s arguments in combination with amendments, see Claims and Remarks, filed 05/02/2022, with respect to the rejections of claims 1-16, 18-38 and 40-43 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170280989 granted to Heeren  in view of US Pat Pub No. 20120140173 granted to Uhlhorn et al. for claims 1-7, 9-13, 15-16, 18-29, 31-35, 37-38, and 40-46. Additional references are used for dependent claims 8, 30 and 14, 36 as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “generating a graphical visual element” in line 3; it is unclear and indefinite whether this is the same graphical visual element of claim 23 or not.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 15-16, 18-29, 31-35, 37-38, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170280989 granted to Heeren (hereinafter “Heeren”) in view of US Pat Pub No. 20120140173 granted to Uhlhorn et al. (hereinafter “Uhlhorn”).
With regards to claims 1 and 23, Heeren discloses a system/method for enhancing visualization of at least one object in a body tissue or a body lumen (para 0006 “ophthalmic surgical system includes an imaging unit…”), the system comprising: an imaging device that generates at least one of a microscopic image and an optical image (para 0016 “imaging unit comprises at least one of a surgical microscope, a 2-dimensional camera, a line-scan camera, and a single detector as used in a confocal scanning ophthalmoscope.”); at least one optical coherence tomography (OCT) unit (para 0012 “Optical Coherence Tomography (OCT) system configured to generate an OCT image of the eye”) configured to transmit and receive OCT information regarding a probe and the at least one object (para 0012 “The tracking system may be configured to analyze the OCT image to determine the distance between the distal tip of the surgical instrument and the retina of the eye”), wherein the probe is insertable into and repositionable in an opening in the body tissue or the body lumen (par a0037 “para 0065 “OCT system 114 to cause beam scanner 120 of OCT system 114 to direct the location of the OCT imaging beam 122 within the patient's eye 102”; para 0040 “surgical instrument 146” and para 0053), wherein the probe has a distal end, and wherein the at least one object includes at least a first object which is distal to the distal end of the probe (para 0006 “distal tip of the surgical instrument and a retina of the eye”; retina of the eye is considered to be the object); at least one processor configured to determine at least one location of the probe relative to the at least one object (para 0006 “The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of”), the at least one location updating as the probe is repositioned (para 0039 “Surgical microscope 100 may additionally include an integrated OCT system 114 operable to generate OCT images of the patient's eye 102 and a real-time data projection unit 116 operable to display those OCT images to a surgeon via one or both eyepieces 104.”), and to generate from the OCT information at least one graphical visual element which conveys depth information, wherein the at least one graphical visual element represents and identifies at least the at least one object (para 0012, 0017-0018 “analyzing the depth-resolved image to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generating a visual indicator to overlay the distal tip of the surgical instrument within the fundus image”; para 0064 “processor 154 may receive three-dimensional or depth-resolved imaging data acquired by OCT system 114”); and a viewing device that presents a view to a user (para 0039 “surgical microscope” or para 0053 “display 132”), wherein the view shows position information of the probe relative to the at least one object (para 0012 “The tracking system may be configured to analyze the OCT image to determine the distance between the distal tip of the surgical instrument and the retina of the eye.), wherein the view includes the at least one of the microscopic image and the optical image (para (para 0037 “track movements of the surgical tool within a microscope image in real time, and may display the visual indicator as a dynamic overlay in the microscope image presented in an eyepiece or on a heads-up display”), and further includes an OCT image generated from the OCT information, wherein the OCT image shows at least the distal end of the probe and the at least one object (fig. 3A), and wherein the view further shows the at least one graphical visual element (para 0015 “the visual indicator and fundus image are displayed in an eyepiece or on a heads-up screen”), wherein the at least one graphical visual element enables identification of the at least one object in the OCT image (para 0017).
However, Heeren fails to explicitly disclose determining location information from OCT information. However, Heeren teaches the distance between the surgical tool and particular eye tissue may be determined based on data obtained by an imaging system capable of resolving depth in real time, such as an OCT imaging system (para 0037). Therefore, determining location information from the OCT information is considered to be taught or at least suggested by Heeren. Additionally, Heeren fails to explicitly disclose identifying at least one object in a region when the at least one object is in a region that cannot be visualized in the at least one of the microscopic image and the optical image alone.

Uhlhorn teaches a similar intraoperative imaging system and apparatus having a surgical microscope coupled to an OCT system. The OCT system has an imaging range that may enable substantial portions of an eye or even a whole eye to be imaged. Therefore, the OCT system capable of generating a cross-sectional view of at least substantially the entire portion of the crystalline lens not hidden by the iris, and a delivery system capable of interfacing the OCT system to an operation microscope, such that, for example, a surgeon can visualize the crystalline lens while surgical instruments are in the field of view (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Heeren with the teachings of Uhlhorn to provide imaging of the entire eye (surgical sight) in order to provide the predictable result of generating imaging of the area that are not otherwise viewable (hidden by the surgical instrument).

With regards to claims 2 and 24, Heeren as modified by Uhlhorn (hereinafter “modified Heeren”) renders the claim 1 and  method claim 23 obvious as recited hereinabove.
Heeren discloses wherein the at least one processor is further configured to

With regards to claims 3 and 25, Modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove.
Heeren discloses wherein the at least one OCT unit comprises at least one of a microscope OCT device (para 0038 “surgical microscope”) and a fiber OCT device, wherein the at least one OCT unit is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to generate the OCT image (Fig. 1).  

With regards to claims 4 and 26, modified Heeren renders the system of claim 3 and method of claim 25 obvious as recited hereinabove. 
Heeren discloses comprising the fiber OCT device, wherein the probe includes at least one optical fiber connected to the fiber OCT device, wherein the at least one optical fiber is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to the fiber OCT device to generate the OCT images (para 0053-0054 “OCT imaging probe 138”; para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe 138 or include an additional or alternative OCT imaging probe.”).  

With regards to claims 5 and 27, modified Heeren renders the system of claim 3 and method of claim 25 obvious as recited hereinabove.
Heeren discloses comprising the fiber OCT device, wherein the probe comprises an array of OCT detection fibers and a treatment fiber, wherein the array of OCT detection fibers is connected to the fiber OCT device and are positioned adjacent to the treatment fiber, wherein the array of OCT detection fibers is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to generate the OCT image (para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe 138 or include an additional or alternative OCT imaging probe.”).  

With regards to claims 6 and 28, modified Heeren renders the system of claim 5 and method of claim 27 obvious as recited hereinabove.
Uhlhorn teaches wherein the probe is configured to provide a treatment through the treatment fiber (para 0054, and 0059).  

With regards to claims 7 and 29, modified Heeren renders the system of claim 6 and method of claim 28 obvious as recited hereinabove. 
Uhlhorn teaches wherein the treatment fiber is configured to transmit light to a target location in the region that

With regards to claims 9 and 31, modified Heeren renders the system of claim 3 and method of claim 26 obvious as recited hereinabove. 
Heeren discloses comprising the fiber OCT device, wherein the probeit is noted that the claim has not positively required the endoscopic imaging apparatus. Therefore, the one or more optical fibers of Heeren could be considered to be transmitting images to additional devices such as an endoscopic imaging apparatus).  

With regards to claims 10 and 32, modified Heeren renders the system of claim 9 and method of claim 31 obvious as recited hereinabove. 
Heeren discloses wherein the endoscopic imaging apparatus transmits and receives the OCT information via the second optical fiber (para 0054, it is noted that the claim has not positively required the endoscopic imaging apparatus. Therefore, the one or more optical fibers of Heeren could be considered to be transmitting images to additional devices such as an endoscopic imaging apparatus).      

With regards to claims 11 and 33, modified Heeren renders the system of claim 9 and method of claim 31 obvious as recited hereinabove. 
Heeren discloses wherein images obtained by the first optical fiber and the second optical fiber identify a position of the distal end of the probe relative to the at least one object (fig. 3A), Uhlhorn teaches when the at least one object is in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (para 0041, see rejection of claim 1).  

With regards to claims 12 and 34, modified Heeren renders the system of claim 9 and method of claim 31 obvious as recited hereinabove. 
Heeren discloses wherein the OCT image obtained by the first optical fiber and the second optical fiber shows a relative distance between the distal portion of the probe and the at least one object (paras 0037, 0054) Uhlhorn teaches when the at least one object is in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (para 0041, see rejection of claim 1).  


With regards to claims 13 and 35, modified Heeren renders the system of claim 9 and method of claim 31 obvious as recited hereinabove. 
Heeren discloses wherein the OCT image obtained by the first optical fiber and the second optical fiber identify structures at or near the distal end of the probe (paras 0037, 0054), Uhlhorn teaches the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (para 0041, see rejection of claim 1).


With regards to claims 15, modified Heeren renders the system of claim 1 obvious as recited hereinabove. 
Heeren discloses wherein the probe is configured to be inserted into the body lumen during an endoscopic procedure and Uhlhorn teaches wherein the at least one object is not visible in the at least one of the microscopic image and the optical image alone due to curves or bends in the body lumen (para 0041, it is noted that the claim does not positively recite the location where the object is not visible. Uhlhorn teaches a method which allows a surgeon to visualize the surgical sight even when blocked and not otherwise visible. The reason why the object is not visible is considered to be of minimal relevance).  

With regards to claims 16 and 38, modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. 
Heeren discloses wherein the visualization is provided in connection with an endoscopic procedure involving sinuses, ureter, colon, esophagus, lung passage, blood vessel, throat or bone (para 0006).  


With regards to claims 18 and 40, modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. 
Heeren discloses wherein the at least one object

With regards to claims 19 and 41, modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. 
Heeren discloses wherein the at least one graphical visual element is configured to change in appearance based on a position and an orientation of the

With regards to claims 20 and 42, modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. 
Heeren discloses wherein the imaging device comprises at least one of a microscope and a camera system, and wherein the view from the viewing device is visible through at least one of oculars of the microscope, and the camera system, wherein the at least one graphical visual element is registered with the at least one of the microscopic image and the optical image (para 0074).  

With regards to claim 21, modified Heeren renders the system of claim 20 obvious as recited hereinabove. 
Heeren discloses wherein the viewing device is separate from the at least one of the microscope and the

With regards to claims 22 and 43, modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. 
Heeren discloses wherein the at least one processor (para 0062) is further configured to perform operations including: generating an OCT data stream from the OCT information (see rejection of claim 1); receiving, from the at least one OCT unit, when the probe has been inserted into the opening and is positioned and repositioned within the body tissue or body lumen (see rejection of claim 1), the OCT image from the OCT data stream, the OCT image updating as the probe is repositioned; determining, from at least the OCT image, at least one position of the probe relative to at least one of the at least one object and tissue adjacent the distal end of the probe as the probe is repositioned (see rejection of claim 1); displaying, on the viewing device, based on the determined at least one position, an updated OCT image as the probe is repositioned; and determining, from at least one of the OCT image and the updated OCT image, that the probe is proximate to the at least one object in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (see rejection of claim 1).  

With regards to claim 37, modified Heeren renders the method of claim 23 obvious as recited hereinabove. Heeren discloses wherein generating the at least one graphical visual element associated with at least the depth information comprises generating a graphical visual element representing the at least one object (para 0017) Uhlhorn teaches the at least one object is not visible in the at least one of the microscopic image and the optical image alone due to curves or bends in the body lumen (para 0041).  

With regards to claim 44,modified Heeren renders the system of claim 1 obvious as recited hereinabove. Heeren discloses further comprising the probe (fig. 1).

With regards to claims 45 and 46,
modified Heeren renders the system of claim 1 and method of claim 23 obvious as recited hereinabove. Heeren discloses wherein the at least one object further includes at least a second object which is not distal to the distal end of the probe (para 0064, It is noted that the second object is considered to be proximate to the distal end of the probe. This is considered to occur when the probe becomes adjacent to the target area).

Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over modified Heeren as applied to claims above 1-7, 9-13, 15-16, 18-29, 31-35, 37-38, 40-46, and further in view of US Pat Pub No 20140221822 granted Ehler et al. (hereinafter “Ehler”).
With regards to claims 8 and 30,
modified Heeren renders the system of claim 6 and method of claim 23 obvious as recited hereinabove.
Uhlhorn teaches wherein the probe is configured to advance to a target location in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (para 0041, para 0052 discussing implantation of an ACIOL), but fails to disclose providing a surgical instrument that is inserted into the eye. Ehler teaches a similar OCT guide surgical procedure for use during a glaucoma surgery (paras 0031, 0033, “implant placement”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Heeren with the teachings of Ehler to provide a stent to the surgical sight to provide the predictable result of providing a bypass during a glaucoma surgery. 

Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over modified Heeren as applied to claims above 1-7, 9-13, 15-16, 18-29, 31-35, 37-38, 40-46, and further in view of Non-Patent Literature titled “Fiber Optic Cable Sheath And Water Barrier”, published July 12, 2009.
Regarding claim 14, modified Heeren renders the system of claim 9 obvious as recited hereinabove, but fails to explicitly disclose wherein the first optical fiber and the second optical fiber are coaxial within a sheath. However, the NPL titled “Fiber Optic Cable Sheath And Water Barrier” shows that it is known to provide a fiber optic cable in order to reduce abrasion and to provide the cable with extra protection against external mechanical effects such as crushing. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify disclosure of modified Ren as further modified by Caffey to provide a sheath in order to reduce abrasion and to provide the cable with extra protection against external mechanical effects such as crushing (NPL “Fiber Optic Cable Sheath And Water Barrier”, published July 12, 2009). 

Regarding claim 36, modified Heeren renders the method of claim 31 obvious as recited hereinabove, but fails to disclose comprising disposing the at least one first optical fiber connected to the fiber OCT device and the second optical fiber connected to the endoscopic imaging apparatus coaxially within a sheath. However, the NPL titled “Fiber Optic Cable Sheath And Water Barrier” shows that it is known to provide a fiber optic cable in order to reduce abrasion and to provide the cable with extra protection against external mechanical effects such as crushing. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify disclosure of modified Ren as further modified by Caffey to provide a sheath in order to reduce abrasion and to provide the cable with extra protection against external mechanical effects such as crushing (NPL “Fiber Optic Cable Sheath And Water Barrier”, published July 12, 2009). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-38, and 40-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51-73 of copending Application No. 16911988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With regards to claims 1 and 23 of the instant application, claim 51 of ‘988 of the reference application discloses: a system for enhancing visualization of at least one object in a body tissue or a body lumen (claim 51, lines 3-4), the system comprising: an imaging device that generates at least one of a microscopic image and an optical image (claim 51, line 5); at least one optical coherence tomography (OCT) unit configured to transmit and receive OCT information regarding a probe and the at least one object (claim 51, line 6), wherein the probe is insertable into and repositionable in an opening in the body tissue or the body lumen (claim 51, lines 9-11), wherein the probe has a distal end, and wherein the at least one object includes at least a first object which is distal to the distal end of the probe (knowing the location of the distal end of probe would at least suggest the location of the object); at least one processor configured to determine from the OCT information at least one location of the probe relative to the at least one object (claim 51, line 9), the at least one location updating as the probe is repositioned, and to generate from the OCT information at least one graphical visual element which conveys depth information , wherein the at least one graphical visual element represents and identifies at least the at least one object (claim 51, lines 25-26); and a viewing device that presents a view to a user (claim 51, line 16), wherein the view shows position information of the probe relative to the at least one object, wherein the view includes the at least one of the microscopic image and the optical image, and further includes an OCT image generated from the OCT information , wherein the OCT image shows at least the distal end of the probe and the at least one object ((claim 51, lines 16-21), and wherein the view further shows the at least one graphical visual element, wherein the at least one graphical visual element enables identification of the at least one object in the OCT image when the at least one object is in a region that cannot be visualized in the at least one of the microscopic image and the optical image alone (claim 51, line 26).  

With regards to claims 2, 24 and 37 of the instant application, claim 61 of ‘988 of the reference application discloses: wherein the at least one processor is further configured toand wherein the at least one object is represented in the depth image using the at least one graphical visual element (claim 61). 

With regards to claims 3 and 25 of the instant application, claim 57 of ‘988 of the reference application discloses: wherein the at least one OCT unit comprises at least one of a microscope OCT device and a fiber OCT device, wherein the at least one OCT unit is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to generate the OCT image (claim 57).  


With regards to claims 4 and 26 of the instant application, claim 57 of ‘988 of the reference application discloses: comprising the fiber OCT device, wherein the probe includes at least one optical fiber connected to the fiber OCT device, wherein the at least one optical fiber is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to the fiber OCT device to generate the OCT images (claim 57).  


With regards to claims 5 and 27 of the instant application, claim 57 of ‘988 of the reference application discloses: comprising the fiber OCT device, wherein the probe comprises an array of OCT detection fibers and a treatment fiber, wherein the array of OCT detection fibers is connected to the fiber OCT device and are positioned adjacent to the treatment fiber, wherein the array of OCT detection fibers is configured to transmit and receive the OCT information regarding the at least one object and the distal end of the probe to generate the OCT image (claim 57).     

With regards to claims 6 and 28  of the instant application, claim 56 of ‘988 of the reference application discloses: wherein the probe is configured to provide a treatment through the treatment fiber (Claim 56).  


With regards to claims 7 and 29 of the instant application, claim 70 of ‘988 of the reference application discloses: wherein the treatment fiber is configured to transmit light to a target location in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (claim 70).


With regards to claims 8 and 30 of the instant application, claim 56 of ‘988 of the reference application discloses: wherein the probe is configured to advance a stent to a target location in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (Claim 58).


With regards to claims 16 and 38 of the instant application, claim 56 of ‘988 of the reference application discloses:  wherein the visualization is provided in connection with an endoscopic procedure involving at least one of an eye, brain, heart, lungs, intestines, skin, kidney, liver, pancreas, stomach, uterus, ovaries, testicles, bladder, ear, nose, mouth, bone marrow, muscle, adipose tissue, glandular tissue, mucosal tissue, spinal and nerve tissue, cartilage, teeth, sinuses, ureter, colon, esophagus, lung passage, blood vessel, throat or bone (Claim 51).  

With regards to claims 18 and 40 of the instant application, claim 56 of ‘988 of the reference application discloses:  wherein the at least one object includes at least one of: at least a portion of an instrument inserted into the opening in the body tissue or the body lumen and a target tissue (Claim 51).  

With regards to claims 19 and 41 of the instant application, claim 56 of ‘988 of the reference application discloses: wherein the at least one graphical visual element is configured to change in appearance based on a position and an orientation of the probe relative to the at least one object (Claim 61).    


With regards to claims 22 and 43 of the instant application, claim 51, 68 and 70 of ‘988 of the reference application discloses: wherein the at least one processor is further configured to perform operations including: generating an OCT data stream from the OCT information; receiving, from the at least one OCT unit, when the probe has been inserted into the opening and is positioned and repositioned within the body tissue or body lumen (claim 51), the OCT image from the OCT data stream, the OCT image updating as the probe is repositioned  (claim 51); determining, from at least the OCT image, at least one position of the probe relative to at least one of the at least one object and tissue adjacent the distal end of the probe as the probe is repositioned (claim 51); displaying, on the viewing device, based on the determined at least one position, an updated OCT image as the probe is repositioned (claim 68); and determining, from at least one of the OCT image and the updated OCT image, that the probe is proximate to the at least one object in the region that cannot be visualized in the at least one of the microscopic image and the optical image alone (claim 70).

With regards to claim 44 of the instant application, claim 51 of ‘988 of the reference application discloses: further comprising the probe (claim 51).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792